MartiN, Judge,
delivered the opinion of the court:
The merchandise in this case consists of certain trays, boxes, picture frames, etc., composed of antimony and covered with a thin film or coating of gold or silver.
The collector assessed the same with duty at the rate of 50 per cent ad valorem as articles or wares plated with gold or silver under the first clause of paragraph 167 of the tariff act of 1913.
The importers filed their protest against the assessment, denying that the articles in question were plated with gold or silver, and claiming assessment thereon at the rate of 20 per cent ad valorem under the last clause of the same paragraph.
In the protest the importers also claimed a discount of 5 per cent upon the assessed duties under section 4, paragraph J, subsection 7 of the act, alleging that the merchandise in question was imported in vessels of the registration of the United States or of certain named treaty nations. No evidence, however, was submitted to the board in support of this latter allegation, and because of that fact it is assumed that the claim for a discount of 5 per cent was waived in the present case.
The following is a copy of paragraph 167 of the tariff act of 1913:
■ 167. Articles or wares not specially provided for in this section; if composed wholly or in part of platinum, gold, or silver, and articles or wares plated with gold or silver, and whether partly or wholly manufactured, 50 per centum ad valorem; if composed wholly or in chief value of iron, steel, lead, copper, brass, nickel, pewter, zinc, aluminum, or other metal, but not plated with gold or silver, and whether partly or wholly manufactured, 20 per centum ad valorem.
*507From tbe foregoing statement it readily appears tbat the sole question in the present case is whether the imported wares are plated' with gold or silver.
As already stated, the articles in question are composed of antimony and are covered with a thin coating of gold or silver. It appears from the testimony that this coating was superimposed upon the articles by means of a process of chemical deposition. The articles were first formed of antimony; they were then immersed in a solution of copper through which an electric current was circuited, by which means they were electroplated with a thin film of copper. They were next either dipped in or washed with a solution composed of cyanide of potassium, water, and silver or gold. This was done without the intervention of an added electric current. As a result of the dipping or washing process the articles became coated with a thin layer of silver or gold; they were then treated to a coating of varnish. This process, which apparently depends upon chemical reaction alone, produces but a cheap and imperfect covering of the underlying article, graduated, however, by the strength of the solution and the period of immersion. According to the testimony a heavier and more durable coating may be produced by immersing the given article in a solution like that above described and permitting it to remain there a short time while an electric current is conducted through the solution. This results in an electrical decomposition of the solution and a consequent deposition of the one metal upon the other in greater volume and with a more permanent union, although in this case also the thickness of the coating depends to some extent upon the strength of the solution and the period of immersion. This latter process is the one now commonly adopted in the manufacture of substantial and durable plated ware. The importers contend that the term “plated with gold or silver,” as used in paragraph 167, should be construed with reference to the foregoing facts and that a proper construction would exclude from its purview the cheaper and thinner coating which is produced by chemical deposition alone.
The record contains some testimony concerning a trade usage of the terms in question, but no peculiar commercial use thereof was established. The case therefore stands upon the common and usual signification of the words “plated with gold or silver,” and the following authorities will assist in ascertaining this common meaning;
Century Dictionary:
Plate. — To overlay or coat with silver, gold, or other metal; specifically, to attach a permanent covering or film of one metal to (the surface of another). * * * Chemical plating or dipping, a process performed in some cases by the mere immersion of one metal in a hot or cold solution of some salt of another metal. * * *
Plating. — The art or operation of covering articles with a thin coating or film of metal, especially of overlaying articles made of the baser metals with a thin coating *508of gold,.silver, or nickel. It is effected in various ways; sometimes the plating metal is attached to and rolled out with the other metal by pressure; sometimes the one inetal is precipitated from its solution upon the other, electrochemical decomposition being now much employed for this purpose.
Nickel plating. — The process of covering the surface of metals with a coating of nickel, either by means of a heated solution or by electrodeposition.
Webster’s Dictionary;
Plate. — To cover or overlay with gold, silver, or other metals, either by a mechanical process, as hammering, or by a chemical process, as electrotyping; said especially of overlaying with silver.
Standard Dictionary:
Plating. — The act or process of covering a surface as with a plate, by dipping, electrodeposition, etc., or the coating so applied.
Plate. — To coat with a thin layer of metal, as silver or gold, by electrodeposition, hammering, or otherwise.
Oxford Dictionary;
Plated. — Covered or overlaid with a thin film of gold or silver.
Plating. — The process of coating with a thin adherent layqr of precious metal.
Knight’s Mechanical Dictionary:
Plating. — The art of covering baser metals with a thin coat of silver or gold was practiced by the Orientals and Egyptians many centuries before Europeans excelled in ornamental metallurgy.
The process is now extensively applied to the cheaper metals, those which are more oxidizable being protected by those which are less so.
See also Electro-plating; Nickel-plating; Gilding; Silvering; Platinizing; Tin-plate, etc.
Cooley’s Cyclopaedia of Practical Keceipts, Processes, and Collateral Information in the Arts, Manufactures, Professions, and Trades (1864):
Plating. — The art of covering copper and other metals with either silver or gold.
Plating is performed in various ways. Sometimes the silver is fluxed onto the surface of the copper by means of a solution of borax, and subsequent exposure to the “plating furnace,” and the compound ingot is then rolled to the requisite thinness between cylinders of polished steel. The common thickness of the silver plate before rolling is equal to about the one-fortieth of that of the compound ingot. Sometimes the nobler metal is precipitated from its solutions upon the copper by the action of chemical affinity, or, more frequently, by the agency of electrochemical decomposition (electroplating).
Beeton’s Dictionary of Industries and Commerce (1888):
Plating. — The art of covering copper and other metals with silver or gold, either for usé or ornament. It is effected in various ways. Sometimes the silver is attached to and rolled out with the copper, and sometimes one metal is precipitated from its olution upon the other. Of late years manufacturers have availed themselves of electrochemical decomposition for the purpose of plating different metals. (See Electroplating.)
*509Tbe English and American Mechanic, An Every Day Book for the' Workshop and Factory (1890):
• To make and apply silver-plating solution. — Put together in a glass vessel one ounce nitrate o£ silver, two ounces cyanuret potassa, four ounces prepared Spanish whiting, and ten ounces pure rain water. Cleanse the article to be plated as per preceding directions and apply with a soft brush. Finish with the chamois slcin or burnisher.
The Scientific American Cyclopedia of Formulas (Hopkins) (1911) s
Electrometallurgy and metal coating, * * *. — Silver plating. * * *.
Simple instructions for. — 1. For silver plating the bath consists of a potassium silver cyanide, prepared by precipitating solution of silver nitrate with potassium cyanide- and redissolving the washed precipitate in excess of potassium cyanide solution; potassium cyanide, 12 ounces; water, 1 gallon; silver cyanide, about 1 troy ounce * * *
Henley’s Twentieth Century Book of Recipes, Formulas, and Processes (1912):
Plating. — The plating of metal surfaces is accomplished in four different ways; (1) By oxidation, usually involving dipping in an acid bath; (2) by electro deposition, involving suspension in a metallic solution through which an electric current is passed; (3) by applying a paste that is fixed, as by burning in; (4) by pouring on molten plating metal and rolling.
According to the foregoing authorities, which give expression to the common knowledge, the terms “plated with gold or silver” when used without limitation signify that the given articles are coated with, gold or silver by any one of the several known processes which are employed to cover or coat such articles with a layer of gold or silver, The terms therefore signify the final condition of the articles in question rather than the process which has produced that condition, Bloomingdale Bros. v. United States (3 Ct. Cust. Appls., 204; T. D. 32530).
The importers contend that the terms in question as used in paragraph 167, supra, should be construed with reference to the same terms as used in paragraph 356 of the act, being the jewelry para-’ graph. In the latter paragraph Congress uses the terms “washed, covered, or plated,” with reference to articles of jewelry, following - in this particular the jewelry provisions of preceding tariff acts. It is argued that Congress thereby differentiated between-the condition of metals which were plated and that of metals which were washed m covered with another metal,, the former being a substantial and durable condition, the latter being the slighter covering produced by.; washing or some similar process. The importers contend that this • use of the term “plated” in the jewelry paragraph implies a similar" use of the same term in the somewhat related metal paragraph.
It seems, however, more reasonable to conclude that in paragraph, 356 Congress used the words “washed” and “covered,” in conjunct tion with the word “plated,” out of abundance of caution, and not *510with the intention of fixing a limited, meaning upon that last term, such as should obtain throughout the entire act. The words''washed” and “ covered ” of themselves suggest this conclusion, because those terms can hardly apply to classes which are exclusive of one another.
In this view of the case the decision of the board is affirmed.